DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 and 10/06/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-12 of U.S. Patent No. 9,954,977. Although the claims at issue are not identical, they are not patentably distinct from each other because followings.

As to claim 9: Patent discloses a non-transitory computer-readable medium coupled to at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
send compression capability information to a network device, wherein the compression capability information comprises an indication indicating that a compression performed on an application layer packet is supported (see at least claims 2 and 9); 
receive compression configuration information of the application layer packet from the network device, wherein the compression configuration information comprises a compression direction and the compression direction instructs to perform compression on an uplink packet (see at least claims 1 and 8, limitation 1); and 
obtain a compressed application layer packet by performing compression processing on the application layer packet at an access layer according to the compression configuration information (see at least claims 1 limitation 2 and claim 8 limitation 2).
As to claim 10: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the compression capability information further comprises at least one of a compression algorithm or a buffering capability (see at least claims 3 and 10).
As to claim 11: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the compression configuration information further comprises at least one of a compression algorithm, a data buffering capability, a compression manner, a service type of a packet that is compressible, a domain that is compressible, or a compression that is based on previous N packets (see at least claims 5 and 12).
As to claim 12: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein a header of the compressed application layer packet includes a compression initialization identifier, and wherein the compression initialization identifier indicates whether the compressed application layer packet is an initial packet from which compression restarts (see at least claim 1 limitation 2 and 8 limitation 2);.
As to claim 13: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein a header of the compressed application layer packet includes compression indication information, and wherein the compression indication information indicates the compressed application layer packet has undergone the compression (see at least claims 1 and 8).
As to claim 14: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the access layer is a packet data convergence protocol (PDCP) layer (see at least claims 1 and 8).
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,554,791. Although the claims at issue are not identical, they are not patentably distinct from each other because following.

As to claim 9: Patent discloses a non-transitory computer-readable medium coupled to at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
send compression capability information to a network device, wherein the compression capability information comprises an indication indicating that a compression performed on an application layer packet is supported (see at least claims 1, 7, 13, and 15, limitation 1); 
receive compression configuration information of the application layer packet from the network device, wherein the compression configuration information comprises a compression direction and the compression direction instructs to perform compression on an uplink packet (see at least claims 1, 7, limitation 1, claims 13 and 15 limitation 2 and claims 4, 10 and 18); and 
obtain a compressed application layer packet by performing compression processing on the application layer packet at an access layer according to the compression configuration information (see at least claims 1 and 7, limitation 2 and claim 13 and 15, limitation 3).
As to claim 10: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the compression capability information further comprises at least one of a compression algorithm or a buffering capability (see at least claims 3, 9 and 17).
As to claim 11: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the compression configuration information further comprises at least one of a compression algorithm, a data buffering capability, a compression manner, a service type of a packet that is compressible, a domain that is compressible, or a compression that is based on previous N packets (see at least claims 2, 8, 14 and 16).
As to claim 12: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein a header of the compressed application layer packet includes a compression initialization identifier, and wherein the compression initialization identifier indicates whether the compressed application layer packet is an initial packet from which compression restarts (see at least claims 1, 7, 13 and 15).
As to claim 13: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein a header of the compressed application layer packet includes compression indication information, and wherein the compression indication information indicates the compressed application layer packet has undergone the compression (see at least claims 5, 12 and 19).
As to claim 14: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the access layer is a packet data convergence protocol (PDCP) layer (see at least claims 6, 11 and 20).
As to claim 15: Patent discloses a non-transitory computer-readable medium coupled to at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
receive compression capability information from a terminal, wherein the compression capability information comprises an indication indicating that the terminal supports compression performed on an application layer packet (see at least claims 1, 7, 13, and 15, limitation 1); 
send compression configuration information of the application layer packet to the terminal, wherein the compression configuration information comprises a compression direction and the compression direction instructs the terminal to perform compression on an uplink packet (see at least claims 1, 7, limitation 1, claims 13 and 15 limitation 2 and claims 4, 10 and 18); 
receive a compressed application layer packet from the terminal (see at least claims 1 and 7, limitation 2 and claim 13 and 15, limitation 3); and 
perform, at an access layer, decompression processing on the compressed application layer packet from the terminal (see at least claim 7 and 15).
As to claim 16: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein the compression capability information further comprises at least one of a compression algorithm or a buffering capability (see at least claims 3, 9 and 17).
As to claim 17: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein the compression configuration information further comprises at least one of a compression algorithm, a data buffering capability, a compression manner, a service type of a packet that is compressible, a domain that is compressible, a compression direction, or a compression that is based on previous N packets (see at least claims 2, 8, 14 and 16).
As to claim 18: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein a header of the compressed application layer packet includes a compression initialization identifier, and wherein the compression initialization identifier indicates whether the compressed application layer packet is an initial packet from which compression restarts (see at least claims 1, 7, 13 and 15).
As to claim 19: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein a header of the compressed application layer packet includes compression indication information, and wherein the compression indication information indicates the compressed application layer packet has undergone the compression (see at least claims 5, 12 and 19).
As to claim 20: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein the access layer is a packet data convergence protocol (PDCP) layer (see at least claims 6, 11 and 20).

Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,025,751. Although the claims at issue are not identical, they are not patentably distinct from each other because followings.

As to claim 9: Patent discloses a non-transitory computer-readable medium coupled to at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
send compression capability information to a network device, wherein the compression capability information comprises an indication indicating that a compression performed on an application layer packet is supported (see at least claims 1 and 7 limitation 2 and 13 and 19 limitation 1); 
receive compression configuration information of the application layer packet from the network device, wherein the compression configuration information comprises a compression direction and the compression direction instructs to perform compression on an uplink packet (see at least claims 1, 7, 13 and 19 limitation 2 and claims 3,9 and 15); and 
obtain a compressed application layer packet by performing compression processing on the application layer packet at an access layer according to the compression configuration information (see at least claims 1, 7 limitation 2 and 13 and 19 limitation 3).
As to claim 10: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the compression capability information further comprises at least one of a compression algorithm or a buffering capability (see at least claims 4, 10 and 16).
As to claim 11: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the compression configuration information further comprises at least one of a compression algorithm, a data buffering capability, a compression manner, a service type of a packet that is compressible, a domain that is compressible, or a compression that is based on previous N packets (see at least claims 2, 8 and 14).
As to claim 12: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein a header of the compressed application layer packet includes a compression initialization identifier, and wherein the compression initialization identifier indicates whether the compressed application layer packet is an initial packet from which compression restarts (see at least claims 1, 7, 13 and 19).
As to claim 13: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein a header of the compressed application layer packet includes compression indication information, and wherein the compression indication information indicates the compressed application layer packet has undergone the compression (see at least claims 5, 11 and 17).
As to claim 14: Patent discloses the non-transitory computer-readable medium according to claim 9, wherein the access layer is a packet data convergence protocol (PDCP) layer (see at least claims 6, 12 and 18).
As to claim 15: Patent discloses a non-transitory computer-readable medium coupled to at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to: 
receive compression capability information from a terminal, wherein the compression capability information comprises an indication indicating that the terminal supports compression performed on an application layer packet (see at least claims 1 and 7 limitation 2 and 13 and 19 limitation 1); 
send compression configuration information of the application layer packet to the terminal, wherein the compression configuration information comprises a compression direction and the compression direction instructs the terminal to perform compression on an uplink packet (see at least claims 1, 7, 13 and 19 limitation 2 and claims 3,9 and 15); 
receive a compressed application layer packet from the terminal (see at least claims 1, 7 limitation 2 and 13 and 19 limitation 3); and 
perform, at an access layer, decompression processing on the compressed application layer packet from the terminal (see at least claim 7 limitation 3 and 19 limitation 4).
As to claim 16: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein the compression capability information further comprises at least one of a compression algorithm or a buffering capability (see at least claims 4, 10 and 16).
As to claim 17: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein the compression configuration information further comprises at least one of a compression algorithm, a data buffering capability, a compression manner, a service type of a packet that is compressible, a domain that is compressible, a compression direction, or a compression that is based on previous N packets (see at least claims 2, 8 and 14).
As to claim 18: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein a header of the compressed application layer packet includes a compression initialization identifier, and wherein the compression initialization identifier indicates whether the compressed application layer packet is an initial packet from which compression restarts (see at least claims 1, 7, 13 and 19).
As to claim 19: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein a header of the compressed application layer packet includes compression indication information, and wherein the compression indication information indicates the compressed application layer packet has undergone the compression (see at least claims 5, 11 and 17).
As to claim 20: Patent discloses the non-transitory computer-readable medium according to claim 15, wherein the access layer is a packet data convergence protocol (PDCP) layer (see at least claims 6, 12 and 18).


Allowable Subject Matter
Claims 1-8 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wang et al. (US 20170078916) discloses Data Processing Method And Apparatus.
VENKATACHALAM JAYARAMAN et al. (US 20140161171) discloses Method And Apparatus For Disabling Compression For Incompressible Flows.
Lee et al. (US 20110128908) discloses Recursive Header Compression For Relay Nodes.
WU et al. (US 20110019695) discloses Wireless Communication Apparatus, Header Compression Method Thereof, And Header Decompression Method Thereof.
MELOCHE, JEAN (US 20100284426) discloses Intelligent Multi-Packet Header Compression.
Plamondon, Robert (US 20080224906) discloses Systems And Methods For Identifying Long Matches Of Data In A Compression History.
Samuels et al. (US 20080229137) discloses Systems And Methods Of Compression History Expiration And Synchronization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464